Allowable Subject Matter
Claims 1, 3-6, 8-9, 11-13, 15-16, and 18-19 allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “a coupler housing configured for holding the jack pad, wherein the coupler housing includes a jack pad holder portion having a pocket formed therein for holding the jack pad and an opening formed through the pocket to allow the jack pad to be accessible from outside the jack pad holding device, wherein the coupler housing includes a plurality of coupling member portions that extend outwardly from the jack pad holder portion, wherein the plurality of coupling member portions includes a first pair of coupling member portions extending laterally outward from the jack pad holder portion in generally opposite directions, and wherein the opening is an enlarged opening including lateral opening portions that extend laterally outward from the jack pad holder portion correspondingly towards the first pair of coupling member portions; and a plurality of coupling elements coupled to the coupler housing and configured to couple to the aircraft, and wherein the coupling elements are correspondingly coupled to the coupling member portions”, “the first pair of coupling member portions have coupling element mounting surfaces that correspondingly support the coupling elements and that are tilted inwardly generally towards each other at angles of from about 2° to about 6°” , “the second pair of coupling member portions have coupling element mounting surfaces that correspondingly support the coupling elements and that are tilted inward generally towards each other at angles of from about 1 ° to about 3 °” , “the opening is an enlarged opening including lateral opening portions that extend laterally outward from the jack pad holder portion correspondingly towards the first pair of coupling member portions”, “the jack pad holder portion has a pocket sidewall that defines the pocket and that has a forward section that defines a relief adjacent to the pocket”, “the jack pad holding device comprises a plurality of coupling elements coupled to the coupler housing, and wherein coupling the jack pad holding device to the aircraft comprises coupling the coupling elements to the aircraft.”, and “the jack pad holder portion has an opening formed through the pocket, and wherein disposing the jack pad in the jack pad holding device comprises positioning the jack pad in the pocket of the coupler housing with a jack . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723